DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or adequately suggest determining boundaries of a biological particle or element or region of the biological particle based on the fluorescent light signal in a recorded single image of the fluorescent light signal emitted from the sample, where the sample is stained with first and second dyes that have first and second excitation wavelengths in an overlapping waveband region and first and second emission wavelengths in different waveband regions, as required by claim 65, or first and second emission wavelengths  in an overlapping waveband region, as stipulated by claim 83.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 65-75, 77-82, 83, and 84-86 (now renumbered for issue as 1-11, 12-17, 21, and 18-20, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: 

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
22 March 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665